Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art made of record does not teach or suggest a station for forming beads of tires and a system for inspecting tire beads that comprises a processing unit configured and programed for processing at least one image in order to determine a circumferential trend of an axial distance of each edge of the end flaps turned up of the beads from a reference plane on the carcass sleeve orthogonal to the axis and to detect possible defects of the beads as a function of the trend.
Shibuya (Japanese Patent 2010030243) discloses a station for forming beads of tires comprising a forming drum, a member for fitting annular anchoring structures, turning up members, an image acquisition system and a processing unit. Shibuya does not teach or suggest a station for forming beads of tires and a system for inspecting tire beads that comprises a processing unit configured and programed for processing at least one image in order to determine a circumferential trend of an axial distance of each edge of the end flaps turned up of the beads from a reference plane on the carcass sleeve orthogonal to the axis and to detect possible defects of the beads as a function of the trend.
Gebauer et al (US Patent 6,825,937) discloses an apparatus for non-contact three-dimensional measurement of bodies and method of determining a system of coordinate for measuring points on an apparatus for non-contact three-dimensional measurement of bodies .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHEL RIVERA whose telephone number is (571)270-7655. The examiner can normally be reached M-F 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOSHEL RIVERA/Examiner, Art Unit 1746                                                                                                                                                                                                        
/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746